DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to the amendment filed on 06/10/2022.  As directed by the amendment: claims 2-4, 6 and 7 have been amended, claim 5 has been cancelled and new claims 8-10 have been added. Thus, claims 2-4 and 6-10 are presently pending in this application, and currently examined in the Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 sets forth the parameter of “the biologically engineered tubular product is regenerative”, however, this parameter was never mentioned in the originally filed disclosure; specifically, the originally filed disclosure does not detail or mention a tubular biologically engineered product which is regenerative.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, which sets forth the limitation of “a biologically engineered tubular product”, on lines 4-5, is this the same “biologically engineered tubular product” as first set forth in line 1, or a completely separate/different one; if it is the same (as is being interpreted for the purpose of examination) than the word “a”, on line 4, should be deleted and replaced with the word “the” or “said”. 
Regarding claim 6, it is not clear, what, if any, additional structural limitation this claim imparts on the final structure of the invention at hand.  The parameter set forth in the claim is directed towards the fibrin gel being shaped into a tubular structure, however this is considered an intermediate step, and is not part of the structure of the final product.  Applicant is reminded that in a device/apparatus claim, only the claimed structure of the final device holds patentable weight.  Furthermore, the preamble of independent claim 2, from which claim 6 depends, already sets forth that the invention is a “biologically engineered tubular product”, thus the parameter of claim 6, even if it was directed to the structure of the final device instead of the fibrin gel, is found to be redundant, and does not further limit the structure of the invention as set forth in the independent claim.
Regarding claim 9, it is not clear, what, if any, additional structural limitation this claim imparts on the final structure of the invention at hand; the parameter seems to merely be reciting intended use/functional language, however, does not set forth any structural and/or chemical limitations to achieve the function.  Furthermore, it is also unclear what exactly is meant by the biologically engineered tubular product being “regenerative”, does this meant the device, itself, regenerates, or does the device aid in other/adjacent tissue regenerating, and/or what exactly would regeneration entail, would tissue/the device necros/die and then get reformed, or would it form/produce new tissue, and/or something else completely different; and the originally filed specification of the current application at hand does not aid in clarification since it is completely silent regarding this parameter.  Thus, one having ordinary skill in the art would not reasonable be apprised of the scope of the invention, thereby rendering the claim indefinite.

Examiner’s Notes
It is to be noted that in device/apparatus claims only the claimed structure of the final device bears patentable weight, and intended use/functional language is considered to the extent that it further defines the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2, 3, 6, 7, 9 and 10 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Swartz et al. (US PG Pub. 2004/0115176), as disclosed in the IDS dated 09/07/2021, hereinafter Swartz.
Regarding claims 2, 3 and 6, Swartz discloses a biologically engineered tubular product, being any tubular structure configured for insertion in a human body, formed from cell- produced extracellular matrix cultured under conditions that comprise providing/allowing a fibrin gel composition, formed from matrix-producing cells, fibrinogen, and thrombin, and shaped into a tubular structure; as the fibrin gel composition remodels into the cell-produced extracellular matrix, it axially shortens, thereby producing the biologically engineered tubular product ([0011]; [0073]; [0075]; [0076]; [0086], Last 2 Lines & [0117], Lines 10-12 – to clarify, Swartz states that the non-pulsed construct has a high degree of compaction around the mandrel, and the current application at hand states that static culture on a mandrel leads to circumferential alignment as the cells compact the gel, causing the axial length to shorten; thus, the high degree of compaction seen in the non-pulsed tubular product of Swartz would equate to axial shortening, thereby reading on the claim).
Regarding claim 7, Swartz discloses the biologically engineered tubular product of claim 2, wherein the biologically engineered tubular product further comprises biomolecules ([0073] & [0047]).
Regarding claims 9 and 10, Swartz discloses the biologically engineered tubular product of claim 2, wherein the biologically engineered tubular product is regenerative/is capable of recellularization after implantation ([0111]; [0136] & [0137]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swartz as applied to claim 2 above, and in view of Seyda et al. (US PG Pub. 2006/0153815), hereinafter Seyda.
Regarding claim 4, Swartz discloses the biologically engineered tubular product of claim 2, but does not specifically disclose that the biologically engineered tubular product is decellularized.
	However, Seyda teaches a biologically engineered product, in the same field of endeavor, which undergoes decellularization/is decellularized; this allows the product to have a reduced level of immunogenicity ([0058]).
	In view of the teachings of Seyda, it would have been obvious to one having ordinary skill in the art at the time of the invention for the biologically engineered tubular product of Swartz to be decellularized, in order to allow for a reduced level of immunogenicity, as taught by Seyda.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to independent claim 2 have been considered but are moot because the arguments do not apply to the current rejections presently used in the Office Action. Specifically, Applicant has amended independent claim 2 to recite a biologically engineered tubular product formed from cell-produced extracellular matrix cultured under conditions that comprise providing or allowing a fibrin gel composition, as it remodels into the cell-produced extracellular matrix, to axially shorten, thereby producing the biologically engineered tubular product. In response to Applicant’s amendment, Examiner now cites the prior art of Swartz, rejecting independent claim 2, and those claims that depend from it, as being unpatentable over Swartz.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973. The examiner can normally be reached Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DINAH BARIA/Primary Examiner, Art Unit 3774